NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued February 10, 2022
                                 Decided June 9, 2022

                                        Before

                  DANIEL A. MANION, Circuit Judge

                  MICHAEL S. KANNE, Circuit Judge

                  CANDACE JACKSON-AKIWUMI, Circuit Judge



No. 21-2488

TERRY PADGETT,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Indiana, Fort Wayne Division.
      v.
                                               No. 20-cv-233
NORFOLK SOUTHERN
CORPORATION,                                   Holly A. Brady,
    Defendant-Appellee.                        Judge.

                                      ORDER

      Terry Padgett appeals the district court’s grant of summary judgment to Norfolk
Southern Corporation (“NSC”). Because we determine that the summary judgment
motion was improperly made by a nonparty, we vacate the district court’s order and
remand.

       Padgett sued NSC in June 2020 alleging violations of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12111. Only a “covered entity”—most commonly
No. 21-2488                                                                               Page 2

an employer—can be found liable for violating the ADA. Id. § 12112. This is important
because a related entity, Norfolk Southern Railway Company (“NSRC”), informally
entered the litigation at the outset and claimed that it was Padgett’s true employer, not
the named defendant, NSC. NSRC represents that it is the operating subsidiary of NSC,
a publicly traded holding company.

         The district court docket reveals that there is only one named defendant, NSC.
Moreover, NSC is the only entity other than Padgett to make a formal appearance in
this litigation, and all defense documents were filed under its name. Curiously, though,
NSRC appears to have conducted the litigation, and all defensive filings include one or
more disclaimers attempting to address this unique posture. One such disclaimer, taken
from the answer, is included below:

          Norfolk Southern Corporation (“NSC”) denies it is the properly named
          Defendant. Norfolk Southern Railway Company [(“NSRC”)] is the proper
          party in this action. [NSRC] is the operating subsidiary of NSC, and it is a
          separate legal entity which operates the rail line. Pursuant to Federal Rules
          of Civil Procedure 8 and 12, and by and through its attorneys, [NSRC]
          submits its Answer … .

        Most documents also have signature blocks featuring what appear to be
attorneys representing both NSC and NSRC, but following the NSRC attorneys’ names
is a statement that reads, “Counsel for Defendant Norfolk Southern Railway Company,
incorrectly identified as Norfolk Southern Corporation.”

        In the best light, these statements are a valiant attempt to straighten out the
district court docket and move forward with the merits of the suit. But the truth of the
matter is that they are confusing and reflect NSRC’s chaotic choice to enter and control
the litigation through only informal means.

       To illustrate the strange nature of the filings in this case, let’s take a closer look at
the answer. The docket shows that the answer was submitted by NSC, but both sets of
attorneys signed it. It begins with an assertion by NSC that it has been improperly
named. Then it says that “[NSRC] submits its Answer.” So whose answer is it? Or are
different assertions attributable to different entities? And what effect does NSRC’s
admission that it was Padgett’s employer have? This is just a sampling of the kinds of
questions we are faced with when trying to parse the district court record.

      This appeal is not about the answer, though; it is about summary judgment. We
review summary judgment orders de novo. James v. Hale, 959 F.3d 307, 314 (7th Cir.
No. 21-2488                                                                        Page 3

2020). Here, the district court granted summary judgment in favor of NSC solely on the
basis that Padgett “failed to designate any evidence suggesting, much less proving, that
he has sued his employer.” But as with the answer, the motion for summary judgment
and associated documents contain a bevy of bewildering statements:

      •   “Defendant [NSRC] … , which has been improperly identified … ,
          respectfully moves for summary judgment … .”
      •   “[U]pon consideration of Defendant [NSRC]’s Motion for Summary
          Judgment …” (proposed summary judgment order).
      •   “[NSRC] is entitled to judgment as a matter of law.”
      •   “[NSC] is an improper defendant in this action and is entitled to summary
          judgment on this basis alone.”
      •   “For the foregoing reasons, [NSRC] respectfully requests that this Court grant
          its Motion for Summary Judgment and enter judgment in its favor on all of
          Plaintiff’s claims.”
      •   “Counsel for Defendant [NSRC], incorrectly identified as [NSC]”(beneath
          signature blocks of both sets of counsel, confusing to whom it applies).

        From these statements, we are left with only one interpretation. NSRC, an entity
that is not a party to this litigation, entered the docket under NSC’s name and moved
for summary judgment in its own favor on all claims. Then the district court granted the
nonparty’s motion, effectively ending litigation in the district court and handing NSC a
victory that it did not ask for.

       We find this to be improper. Rule 56 provides that a “party may move for
summary judgment,” and “[t]he court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). Here, no party
moved for summary judgment, let alone met its burden on such a motion, so it was
improper for the district court to grant NSRC’s motion for summary judgment.

       It is true that a district court may, independent of a proper motion for summary
judgment and “[a]fter giving notice and a reasonable time to respond, … consider
summary judgment on its own after identifying for the parties material facts that may
not be genuinely in dispute.” Fed. R. Civ. P. 56(f). But that is not what happened here. A
nonparty moved for summary judgment and the district court granted that improper
motion. For that reason, we are compelled to vacate the district court’s decision and
remand for further proceedings. Before the district court does anything else, we hope
the parties will assist it in cleaning up the docket.
No. 21-2488                                                                        Page 4

       To be clear, the basis we find today for vacating the district court’s decision is
unrelated to what the parties briefed. We reach this conclusion as an unavoidable
consequence of the morass that was created in the district court. There were many
opportunities for the parties to proceed differently. NSRC could have remained on the
sidelines until it was compelled to join the litigation. NSC could have moved for
summary judgment on its own behalf. Padgett could have worked with NSRC to clean
up the docket—something NSRC repeatedly invited him to do. And so on.

        For the reasons stated above, we VACATE the district court’s summary
judgment order and REMAND with instructions to clean up the docket—or at the very
least, ensure only the named parties litigate—before proceeding with the case.